Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer V. Blount on Thursday, January 14, 2021 @12:54 pm.

The application has been amended as follows: 
In the Claims
Claim 5, line 1 of the claim:

	
Cancel Claim 139.

Claim 150, line 2 of the claim:
	replace “disorder,”  with 
-- disorder selected from ovarian cancer, breast 
cancer or triple negative breast cancer, -- .


Rejoinder
Claims 1-5, 10, 27, 36, 67-69, 95-97, 100 and 144 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 146 and 150 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on August 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  Claim 139 was also rejoined but cancelled.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to compounds of Formula (I), 
    PNG
    media_image1.png
    183
    438
    media_image1.png
    Greyscale
, pharmaceutical compositions comprising compounds of instant Formula (I) and methods of using compounds of instant Formula (I).  The novel and nonobvious aspect of this invention involves the linkage, 
    PNG
    media_image2.png
    130
    198
    media_image2.png
    Greyscale
, in instant Formula (I) together with the definitions of the instant 
    PNG
    media_image3.png
    67
    97
    media_image3.png
    Greyscale
 , R1,  and 
    PNG
    media_image4.png
    101
    127
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    112
    226
    media_image5.png
    Greyscale
(columns 2-3) and specifically disclose Example Number 5 in Table 1 (columns 35-36),

    PNG
    media_image6.png
    308
    500
    media_image6.png
    Greyscale
.
However, Kishikawa et al. fail to suggest or motivate one skilled in the art toward compounds in which his R3 
    PNG
    media_image7.png
    130
    111
    media_image7.png
    Greyscale
 as found in the instant claims.

All of the indicated X-references cited on the International Search Report for PCT/US2018/035465 (published WO 2018/222918 A1) have been considered.  However, the definition of the instant Ring A variable, 
    PNG
    media_image4.png
    101
    127
    media_image4.png
    Greyscale
, has since then been amended to limit to specific rings.  Further, not all of the indicated X-references teach compounds having the required linkage, 
    PNG
    media_image8.png
    130
    198
    media_image8.png
    Greyscale
, as found in instant Formula (I).  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 22, 2021
Book XXV, page 61